
	

113 S2260 PCS: Expiring Provisions Improvement, Reform, and Efficiency Act of 2014
U.S. Senate
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 366
		113th CONGRESS
		2d Session
		S. 2260
		[Report No. 113–154]
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2014
			Mr. Wyden, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend certain expiring provisions, and for other
			 purposes.
	
	
		
			1.
			Short title, etc
			
				(a)
				Short title
				This Act may be cited as the Expiring Provisions Improvement, Reform, and Efficiency Act of 2014 or the EXPIRE Act of 2014.
			
				(b)
				Amendment of 1986 Code
				Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Internal Revenue Code of 1986.
			
				(c)
				Table of contents
				The table of contents for this Act is as follows:
				Sec. 1. Short title, etc.
					Sec. 2. Sense of the Senate.
					TITLE I—Provisions expiring in 2013
					Subtitle A—Individual tax extenders
					Sec. 101. Extension of health care tax credit.
					Sec. 102. Extension of deduction for certain expenses of elementary and secondary school teachers.
					Sec. 103. Extension of exclusion from gross income of discharge of qualified principal residence
			 indebtedness.
					Sec. 104. Extension of parity and modification of exclusion from income for employer-provided mass
			 transit and parking benefits.
					Sec. 105. Extension of mortgage insurance premiums treated as qualified residence interest.
					Sec. 106. Extension of deduction of State and local general sales taxes.
					Sec. 107. Extension of special rule for contributions of capital gain real property made for
			 conservation purposes.
					Sec. 108. Extension of above-the-line deduction for qualified tuition and related expenses.
					Sec. 109. Extension of tax-free distributions from individual retirement plans for charitable
			 purposes.
					Subtitle B—Business tax extenders
					Sec. 111. Extension and modification of research credit.
					Sec. 112. Extension and modification of temporary minimum low-income housing tax credit rate for
			 non-federally subsidized buildings.
					Sec. 113. Extension of military housing allowance exclusion for determining whether a tenant in
			 certain counties is low-income.
					Sec. 114. Extension of Indian employment tax credit.
					Sec. 115. Extension and modification of new markets tax credit.
					Sec. 116. Extension of railroad track maintenance credit.
					Sec. 117. Extension of mine rescue team training credit.
					Sec. 118. Extension and modification of employer wage credit for employees who are active duty
			 members of the uniformed services.
					Sec. 119. Extension and modification of work opportunity tax credit.
					Sec. 120. Extension and modification of qualified zone academy bonds.
					Sec. 121. Extension of classification of certain race horses as 3-year property.
					Sec. 122. Extension of 15-year straight-line cost recovery for qualified leasehold improvements,
			 qualified restaurant buildings and improvements, and qualified retail
			 improvements.
					Sec. 123. Extension of 7-year recovery period for motorsports entertainment complexes.
					Sec. 124. Extension of accelerated depreciation for business property on an Indian reservation.
					Sec. 125. Extension of bonus depreciation.
					Sec. 126. Extension of enhanced charitable deduction for contributions of food inventory.
					Sec. 127. Extension and modification of increased expensing limitations and treatment of certain
			 real property as section 179 property.
					Sec. 128. Extension of election to expense mine safety equipment.
					Sec. 129. Extension of special expensing rules for certain film and television productions; special
			 expensing for live theatrical productions.
					Sec. 130. Extension of deduction allowable with respect to income attributable to domestic
			 production activities in Puerto Rico.
					Sec. 131. Extension of modification of tax treatment of certain payments to controlling exempt
			 organizations.
					Sec. 132. Extension of treatment of certain dividends of regulated investment companies.
					Sec. 133. Extension of RIC qualified investment entity treatment under FIRPTA.
					Sec. 134. Extension of subpart F exception for active financing income.
					Sec. 135. Extension of look-thru treatment of payments between related controlled foreign
			 corporations under foreign personal holding company rules.
					Sec. 136. Extension of temporary exclusion of 100 percent of gain on certain small business stock.
					Sec. 137. Extension of basis adjustment to stock of S corporations making charitable contributions
			 of property.
					Sec. 138. Extension of reduction in S-corporation recognition period for built-in gains tax.
					Sec. 139. Extension of empowerment zone tax incentives.
					Sec. 140. Extension of temporary increase in limit on cover over of rum excise taxes to Puerto Rico
			 and the Virgin Islands.
					Sec. 141. Extension of American Samoa economic development credit.
					Subtitle C—Energy tax extenders
					Sec. 151. Extension and modification of credit for nonbusiness energy property.
					Sec. 152. Extension of credit for 2-wheeled plug-in electric vehicles.
					Sec. 153. Extension of second generation biofuel producer credit.
					Sec. 154. Extension of incentives for biodiesel and renewable diesel.
					Sec. 155. Extension and modification of production credit for Indian coal facilities placed in
			 service before 2009.
					Sec. 156. Extension of credits with respect to facilities producing energy from certain renewable
			 resources.
					Sec. 157. Extension of credit for energy-efficient new homes.
					Sec. 158. Extension of special allowance for second generation biofuel plant property.
					Sec. 159. Extension and modification of energy efficient commercial buildings deduction.
					Sec. 160. Extension of special rule for sales or dispositions to implement FERC or State electric
			 restructuring policy for qualified electric utilities.
					Sec. 161. Extension of excise tax credits relating to certain fuels.
					TITLE II—Provisions expiring in 2014
					Subtitle A—Energy tax extenders
					Sec. 201. Extension of credit for new qualified fuel cell motor vehicles.
					Sec. 202. Extension of credit for alternative fuel vehicle refueling property.
					Subtitle B—Extenders relating to multiemployer defined benefit pension plans
					Sec. 251. Extension of automatic extension of amortization periods.
					Sec. 252. Extension of funding improvement and rehabilitation plan rules.
					TITLE III—Revenue provisions
					Sec. 301. Penalty for failure to meet due diligence requirements for the child tax credit.
					Sec. 302. 100 percent continuous levy on payment to medicare providers and suppliers.
					Sec. 303. Exclusion from gross income of certain clean coal power grants to non-corporate
			 taxpayers.
					Sec. 304. Reform of rules relating to qualified tax collection contracts.
					Sec. 305. Special compliance personnel program.
					Sec. 306. Exclusion of dividends from controlled foreign corporations from the definition of
			 personal holding company income for purposes of the personal holding
			 company rules.
					Sec. 307. Inflation adjustment for certain civil penalties under the Internal Revenue Code of 1986.
					TITLE IV—Budgetary effects
					Sec. 401. Budgetary effects.
				
			2.Sense of the SenateIt is the sense of the Senate that—(1)a process of comprehensive tax reform should commence in the 114th Congress and should conclude
			 before January 1, 2016;(2)Congress should endeavor, as part of such a tax reform process, to eliminate temporary provisions
			 from the Internal Revenue Code of 1986 by making permanent those
			 provisions that merit permanency and allowing others to expire;(3)a major focus of such tax reform process should be fostering economic growth and lowering tax rates
			 by broadening the tax base; and(4)the chairman and ranking member of the Committee on Finance of the Senate should consult with the
			 chairman and
			 ranking member of the Committee on the Budget of the Senate to ensure that
			 the
			 appropriate baseline is used in determining the economic effects of, and
			 rate adjustments under, tax reform.
			I
			Provisions expiring in 2013
			
				A
				Individual tax extenders
					101.
					Extension of health care tax credit
					
						(a)
						In general
						Subparagraph (B) of section 35(b)(1) is amended by striking January 1, 2014 and inserting January 1, 2016.
					(b)Effective dateThe amendment made by this section shall apply to coverage months beginning after December 31,
			 2013.
					102.
					Extension of deduction for certain expenses of elementary and secondary school teachers
					
						(a)
						In general
						Subparagraph (D) of section 62(a)(2) is amended by striking or 2013 and inserting 2013, 2014, or 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to taxable years beginning after December 31, 2013.
					
					103.
					Extension of exclusion from gross income of discharge of qualified principal residence indebtedness
					
						(a)
						In general
						Subparagraph (E) of section 108(a)(1) is amended by striking January 1, 2014 and inserting January 1, 2016.
					
						(b)
						Effective date
						The amendment made by this section shall apply to indebtedness discharged after December 31, 2013.
					
					104.
					Extension of parity and modification of exclusion from income for employer-provided mass transit
			 and parking
			 benefits
					
						(a)
						Extension
						(1)In generalParagraph (2) of section 132(f) is amended by striking January 1, 2014 and inserting January 1, 2016.(2)Effective dateThe amendment made by this subsection shall apply to months after December 31, 2013.(b)Use of a bike share program as a qualified transportation fringe(1)In generalSection 132(f)(5)(F) is amended—(A)in clause (i), by striking repair, and storage, if such bicycle and inserting repair, and storage (or use of a
			 bike sharing
			 program, in the case of taxable years beginning before January 1, 2016),
			 if such bicycle or bike sharing program, and(B)in clause (iii)(I), by inserting or bike sharing program after bicycle.(2)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31,
			 2013.
					105.
					Extension of mortgage insurance premiums treated as qualified residence interest
					
						(a)
						In general
						Subclause (I) of section 163(h)(3)(E)(iv) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to amounts paid or accrued after December 31, 2013.
					
					106.
					Extension of deduction of State and local general sales taxes
					
						(a)
						In general
						Subparagraph (I) of section 164(b)(5) is amended by striking January 1, 2014 and inserting January 1, 2016.
					
						(b)
						Effective date
						The amendment made by this section shall apply to taxable years beginning after December 31, 2013.
					
					107.
					Extension of special rule for contributions of capital gain real property made for
			 conservation
			 purposes
					
						(a)
						In general
						Clause (vi) of section 170(b)(1)(E) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Contributions by certain corporate farmers and ranchers
						Clause (iii) of section 170(b)(2)(B) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(c)
						Effective date
						The amendments made by this section shall apply to contributions made in taxable years beginning
			 after December 31, 2013.
					
					108.
					Extension of above-the-line deduction for qualified tuition and related expenses
					
						(a)
						In general
						Subsection (e) of section 222 is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to taxable years beginning after December 31, 2013.
					
					109.
					Extension of tax-free distributions from individual retirement plans for charitable purposes
					
						(a)
						In general
						Subparagraph (F) of section 408(d)(8) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to distributions made in taxable years beginning
			 after December 31, 2013.
					
				B
				Business tax extenders
					111.
					Extension and modification of research credit(a)Extension
						
							(1)
							In general
							Paragraph (1)  of section 41(h) is amended by striking paid or incurred and all that follows and inserting paid or incurred after December 31, 2015..
						
							(2)
							Conforming amendment
							Subparagraph (D) of section 45C(b)(1) is amended to read as follows:(D)Special ruleIf section 41 is not in effect for any period, such section shall be deemed to remain in effect for
			 such period for purposes of this paragraph..(3)Effective dateThe amendments made by this subsection shall apply to amounts
			 paid or incurred after December 31,
			 2013.(b)Treatment of research
			 credit for certain startup companies(1)In
			 generalSection 41 is
			 amended by adding at the end the following new subsection:(i)Treatment of
				credit for qualified small businesses(1)In
				generalAt the election of a qualified small business for any taxable year, section 3111(f) shall apply to
			 the
				payroll tax credit portion of the credit otherwise determined under
			 subsection (a) for the taxable year and such portion shall not
				be treated (other than for purposes of section 280C) as a credit
			 determined under subsection (a).(2)Payroll tax
				credit portionFor purposes of this subsection, the payroll tax
				credit portion of the credit determined under subsection (a) with
			 respect to any qualified small business for
			 any taxable
				year is the least of—(A)the amount specified in the election made under this subsection,(B)the credit determined under subsection (a) for the taxable year (determined before the application
			 of this subsection), or(C)in the case of a qualified small business other than a partnership or S corporation, the amount of
			 the business credit carryforward under section 39 carried from the taxable
			 year
			 (determined before the
			 application of this subsection to the taxable year).(3)Qualified small
				businessFor purposes of this subsection—(A)In
				generalThe term qualified small business means,
				with respect to any taxable year—(i)a corporation or
				partnership, if—(I)the gross
				receipts (as determined under the rules of section 448(c)(3),
			 without regard to subparagraph (A) thereof) of such entity for
			 the taxable
				year is less than $5,000,000, and(II)such entity did
				not have gross receipts (as so determined) for any taxable year
			 preceding
			 the
				5-taxable-year period ending with such taxable year, and(ii)any person (other than a corporation or partnership) who meets the requirements of subclauses (I)
			 and (II) of clause (i), determined—(I)by substituting
				person for entity each place it appears,
				and(II)by only taking into account the aggregate gross
			 receipts
				received by such person in carrying on all trades or businesses
			 of
			 such
				person.(B)LimitationSuch
				term shall not include an organization which is exempt from
			 taxation under
				section 501.(4)Election(A)In
				generalAny election under this subsection for any taxable year—(i)shall specify the amount of the credit to which such election applies,(ii)shall be made on or before the due date (including extensions) of—(I)in the case of a qualified small business which is a partnership, the return required to be filed
			 under section 6031,(II)in the case of a qualified small business which is an S corporation, the return required to be
			 filed under section 6037, and(III)in the case of any other qualified small business, the return of tax for the taxable year, and(iii)may be revoked only with the consent of the Secretary.(B)Limitations(i)AmountThe amount specified in any election made under this subsection shall not exceed $250,000.(ii)Number of taxable yearsA
				person may not make an election under this subsection if such
			 person (or any other person treated as a single taxpayer with such person
			 under paragraph (5)(A)) has
				made an election under this subsection for 5 or more preceding
			 taxable
				years.(C)Special rule for partnerships and S corporationsIn the case of a qualified small business which is a partnership or S corporation, the election
			 made under this subsection shall be made at the entity level.(5)Aggregation rules(A)In generalExcept as provided in subparagraph (B), all  persons or entities treated as a single taxpayer under
			 subsection
			 (f)(1) shall be treated as a single taxpayer for purposes of this
			 subsection.(B)Special rulesFor purposes of this subsection and section 3111(f)—(i)each of the persons treated as a single taxpayer under subparagraph (A) may separately make the
			 election under paragraph (1) for any taxable year, and(ii)the $250,000 amount under paragraph (4)(B)(i) shall be allocated among all persons treated as a
			 single
			 taxpayer under subparagraph (A) in the same manner as under subparagraph
			 (A)(ii) or (B)(ii) of subsection (f)(1), whichever is applicable.
											(6)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to
			 carry out the
				purposes of this subsection, including—(A)regulations to
				prevent the avoidance of the purposes of the limitations and
			 aggregation rules under this subsection through the
			 use of
				successor companies or other means,(B)regulations to
				minimize compliance and record-keeping burdens under this
			 subsection, and(C)regulations for
				recapturing the benefit of credits determined under section 3111(f)
			 in cases
				where there is a subsequent adjustment to the payroll tax credit
			 portion of the
				credit determined under subsection (a), including requiring amended
			 income tax
			 returns in
				the cases where there is such an
				adjustment..(2)Credit allowed
			 against FICA taxesSection 3111 is
			 amended by adding at the end the following new subsection:(f)Credit for
				research expenditures of qualified small businesses(1)In
				generalIn the case of	a taxpayer who has made
				an election under section 41(i) for a taxable year, there shall be
			 allowed as a credit
			 against the
				tax imposed by subsection (a) for the first calendar quarter which
			 begins after the date on which the taxpayer files the return specified in
			 section 41(i)(4)(A)(ii) an
			 amount equal to the payroll tax credit portion determined under section
			 41(i)(2).(2)LimitationThe credit allowed by paragraph (1) shall not exceed the tax imposed by subsection (a) for any
			 calendar quarter on the wages paid with respect to the employment of all
			 individuals in the employ of the employer.(3)Carryover of unused creditIf the amount of the credit under paragraph (1) exceeds the limitation of paragraph (2) for any
			 calendar quarter, such excess shall be carried to the succeeding calendar
			 quarter and allowed as a credit under paragraph (1) for such quarter.(4)Deduction allowed for credited amountsThe credit allowed under paragraph (1) shall not be taken into account for purposes of determining
			 the amount of any deduction allowed under chapter 1 for taxes imposed
			 under subsection (a)..(3)Effective
			 dateThe amendments made by this subsection shall apply to credits determined for  taxable
			 years beginning after December 31, 2013.(c)Credit allowed against alternative minimum tax(1)In generalSubparagraph (B) of section 38(c)(4) is amended—(A)by redesignating clauses (ii), (iii), (iv), (v), (vi), (vii), (viii), and (ix) as clauses (iii),
			 (iv), (v), (vi), (vii), (viii), (ix), and (x), respectively, and(B)by inserting after clause (i) the following new clause:(ii)the credit determined under section 41 with respect to an eligible small business (as defined in
			 paragraph (5)(C), after application of
			 rules similar to the rules of paragraph (5)(D)),.(2)Effective dateThe amendments made by this subsection shall apply to credits determined for taxable years
			 beginning
			 after December 31, 2013, and to carrybacks of such credits.
					112.
					Extension and modification of temporary minimum low-income housing tax credit rate for
			 non-federally subsidized
			 buildings
					
						(a)
						In general
						Subparagraph (A) of section 42(b)(2) is amended by striking January 1, 2014 and inserting January 1, 2016.
					(b)Temporary minimum credit rate for non-federally subsidized existing buildingsSubsection (b) of section 42 is amended by redesignating paragraph (3) as paragraph (4) and by
			 inserting after paragraph (2) the following new paragraph:(3)Temporary minimum credit rate for non-federally subsidized existing buildingsIn the case of any existing building—(A)which is placed in service by the taxpayer after the date of the enactment of the EXPIRE Act of 2014 with respect to housing credit dollar amount allocations made before January 1, 2016, and(B)which is not federally subsidized for the taxable year,the applicable percentage shall not be less than 4 percent..
						(c)
						Effective date
						The amendments made by this section shall take effect on January 1, 2014.
					
					113.
					Extension of military housing allowance exclusion for determining whether a tenant in certain
			 counties is low-income
					
						(a)
						In general
						Subsection (b) of section 3005 of the Housing Assistance Tax Act of 2008 is amended by striking January 1, 2014 each place it appears and inserting January 1, 2016.
					
						(b)
						Effective date
						The amendments made by this section shall take effect as if included in the enactment of section
			 3005 of the Housing Assistance Tax Act of 2008.
					
					114.
					Extension of Indian employment tax credit
					
						(a)
						In general
						Subsection (f) of section 45A is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to taxable years beginning after December 31, 2013.
					
					115.
					Extension and modification of new markets tax credit
					
						(a)
						In general
						Subparagraph (G) of section 45D(f)(1) is amended by striking and 2013 and inserting 2013, 2014, and 2015.
					
						(b)
						Carryover of unused limitation
						Paragraph (3) of section 45D(f) is amended by striking 2018 and inserting 2020.(c)Allocations designated for areas impacted by decline in manufacturingParagraph (3) of section 45D(f), as amended by subsection (b), is amended—(1)by striking If the new markets tax credit limitation and inserting the following:(A)In generalIf the new markets tax credit limitation, (2)by striking No in the last sentence and inserting Except as provided in subparagraph (B), no, and(3)by adding at the end, the following new subparagraph:(B)Certain amounts available for areas impacted by decline in manufacturingAny amount carried to a calendar year after the year described in the second sentence of
			 subparagraph (A) shall be available only for allocation to qualified
			 community development entities  a significant mission of which is
			 providing investments and
			 services to persons in the trade or business of manufacturing products in
			 communities which have suffered major manufacturing job losses or a major
			 manufacturing job loss event, as designated by the Secretary..
						(d)
						Effective date
						The amendments made by this section shall apply to calendar years beginning after December 31,
			 2013.
					
					116.
					Extension of railroad track maintenance credit
					
						(a)
						In general
						Subsection (f) of section 45G is amended by striking January 1, 2014 and inserting January 1, 2016.
					
						(b)
						Effective date
						The amendment made by this section shall apply to expenditures paid or incurred in taxable years
			 beginning after December 31, 2013.
					
					117.
					Extension of mine rescue team training credit
					
						(a)
						In general
						Subsection (e) of section 45N is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to taxable years beginning after December 31, 2013.
					
					118.
					Extension and modification of employer wage credit for employees who are active duty members of the
			 uniformed
			 services
					
						(a)
						In general
						Subsection (f) of section 45P is amended by striking December 31, 2013 and inserting December 31, 2015.
					(b)Applicability to all employers(1)In generalSubsection (a) of section 45P is amended by striking , in the case of an eligible small business employer.(2)Conforming amendmentParagraph (3) of section 45P(b) is amended to read as follows:(3)Controlled groupsAll persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414
			 shall be treated as a single employer..(c)Expansion to 100 percent of eligible differential wage paymentsSubsection (a) of section 45P is amended by striking 20 percent of the sum and inserting the sum.
						(d)
						Effective date
						The amendments made by this section shall apply to payments made after December 31, 2013.
					
					119.
					Extension and modification of work opportunity tax credit
					
						(a)
						In general
						Paragraph (4) of section 51(c) is amended by striking for the employer and all that follows and inserting for the employer after December 31, 2015.
					(b)Credit for hiring long-term unemployment recipients(1)In generalParagraph (1) of section 51(d) is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , or, and by adding at the end the following new subparagraph:(J)a qualified long-term unemployment recipient..(2)Qualified long-term unemployment recipientSubsection (d) of section 51 is amended by adding at the end the following new paragraph:(15)Qualified long-term unemployment recipientThe term qualified long-term unemployment recipient means any individual who is certified by the designated local agency as being in a period of
			 unemployment which—(A)is not less than 27 consecutive weeks, and(B)includes a period in which the individual was receiving
			 unemployment compensation under State or Federal law..
						(c)
						Effective date
						The amendments made by this section shall apply to individuals who begin work for the employer
			 after
			 December 31, 2013.
					
					120.
					Extension and modification of qualified zone academy bonds
					
						(a)
						Extension
						Paragraph (1) of section 54E(c) is amended by striking and 2013 and inserting 2013, 2014, and 2015.(b)Reduction of private business contribution requirementSubsection (b) of section 54E is amended by striking 10 percent and inserting 5 percent.
						(c)
						Effective date
						The amendments made by subsections (a) and (b) shall apply to obligations issued after December 31,
			 2013.
					
						(d)
						Technical correction and conforming amendment
						
							(1)
							In general
							Clause (iii) of section 6431(f)(3)(A) is amended—
							
								(A)
								by striking 2011 and inserting years after 2010, and
							
								(B)
								by striking of such allocation and inserting of any such allocation.
							
							(2)
							Effective date
							The amendments made by this subsection shall take effect as if included in section 310 of the
			 American Taxpayer Relief Act of 2012.
						
					121.
					Extension of classification of certain race horses as 3-year property
					
						(a)
						In general
						Clause (i) of section 168(e)(3)(A) is amended—
						
							(1)
							by striking January 1, 2014 in subclause (I) and inserting January 1, 2016, and
						
							(2)
							by striking December 31, 2013 in subclause (II) and inserting December 31, 2015.
						
						(b)
						Effective date
						The amendments made by this section shall apply to property placed in service after December 31,
			 2013.
					
					122.
					Extension of 15-year straight-line cost recovery for qualified leasehold improvements, qualified
			 restaurant buildings and improvements, and qualified retail improvements
					
						(a)
						In general
						Clauses (iv), (v), and (ix) of section 168(e)(3)(E) are each amended by striking January 1, 2014 and inserting January 1, 2016.
					
						(b)
						Effective date
						The amendments made by this section shall apply to property placed in service after December 31,
			 2013.
					123.
					Extension of 7-year recovery period for motorsports entertainment complexes
					
						(a)
						In general
						Subparagraph (D) of section 168(i)(15) is amended by striking December 31, 2013 and inserting December 31, 2015.
					(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31,
			 2013.
					124.
					Extension of accelerated depreciation for business property on an Indian reservation
					
						(a)
						In general
						Paragraph (8) of section 168(j) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to property placed in service after December 31,
			 2013.
					
					125.
					Extension of bonus depreciation
					
						(a)
						In general
						Paragraph (2) of section 168(k) is amended—
						
							(1)
							by striking January 1, 2015 in subparagraph (A)(iv) and inserting January 1, 2017, and
						
							(2)
							by striking January 1, 2014 each place it appears and inserting January 1, 2016.
						
						(b)
						Special rule for Federal long-Term contracts
						Clause (ii) of section 460(c)(6)(B) is amended by striking January 1, 2014 (January 1, 2015 and inserting January 1, 2016 (January 1, 2017.
					
						(c)
						Extension of election To accelerate the AMT credit in lieu of bonus depreciation
						
							(1)
							In general
							Subclause (II) of section 168(k)(4)(D)(iii) is amended by striking January 1, 2014 and inserting January 1, 2016.
						
							(2)
							Round 4
			 extension property
							Paragraph (4) of section 168(k) is amended by
			 adding at the end the following new subparagraph:
							
								
									(K)
									Special rules for round 4 extension property
									
										(i)
										In general
										In the case of round 4 extension property, in applying this paragraph to any taxpayer—
										
											(I)
											the limitation described in subparagraph (B)(i) and the business credit increase amount under
			 subparagraph (E)(iii) thereof shall not apply, and
										
											(II)
											the bonus depreciation amount, maximum amount, and maximum increase amount shall be computed
			 separately from amounts computed with respect to eligible qualified
			 property which is not round 4 extension property.
										
										(ii)
										Election
										
											(I)
											A taxpayer who has an election in effect under this paragraph for round 3 extension property shall
			 be treated as having an election in effect for round 4 extension property
			 unless the taxpayer elects to not have this paragraph apply to round 4
			 extension property.
										
											(II)
											A taxpayer who does not have an election in effect under this paragraph for round 3 extension
			 property may elect to have this paragraph apply to round 4 extension
			 property.
										
										(iii)
										Round 4 extension property
										For purposes of this subparagraph, the term
				round 4 extension property means property which is eligible
				qualified property solely by reason of the extension of the
			 application of the
				special allowance under paragraph (1) pursuant to the amendments
			 made by
				section 215(a) of the EXPIRE Act of 2014 (and the application of such extension to
			 this paragraph
				pursuant to the amendment made by section 215(c) of such
				Act).
									. 
						
						(d)
						Conforming amendments
						
							(1)
							The heading for subsection (k) of section 168 is amended by striking January 1, 2014 and inserting January 1, 2016.
						
							(2)
							The heading for clause (ii) of section 168(k)(2)(B) is amended by striking pre-January 1, 2014 and inserting pre-January 1, 2016.
						
							(3)
							Subparagraph (C) of section 168(n)(2) is amended by striking January 1, 2014 and inserting January 1, 2016.
						
							(4)
							Subparagraph (D) of section 1400L(b)(2) is amended by striking January 1, 2014 and inserting January 1, 2016.
						
							(5)
							Subparagraph (B) of section 1400N(d)(3) is amended by striking January 1, 2014 and inserting January 1, 2016.
						
						(e)
						Technical amendment relating to section 331 of the American Taxpayer Relief Act of 2012
						
							(1)
							In general
							Clause (iii) of section 168(k)(4)(J) is amended by striking any taxable year and inserting its first taxable year.
						
							(2)
							Effective date
							The amendment made by this subsection shall take effect as if included in the provision of the
			 American Taxpayer Relief Act of 2012 to which it relates.
						
						(f)
						Effective date
						Except as provided in subsection (e)(2), the amendments made by this section shall apply to
			 property placed in service after December 31,
			 2013, in taxable years ending after such date.
					
					126.
					Extension of enhanced charitable deduction for contributions of food inventory
					
						(a)
						In general
						Clause (iv) of section 170(e)(3)(C) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to contributions made after December 31, 2013.
					
					127.
					Extension and modification of increased expensing limitations and treatment of certain
			 real property as section 179
			 property
						(a)
						In general
						
							(1)
							Dollar limitation
							Section 179(b)(1) is amended—
							
								(A)
								by striking beginning in 2010, 2011, 2012, or 2013 in subparagraph (B) and inserting beginning after 2009 and before 2016, and
							
								(B)
								by striking 2013 in subparagraph (C) and inserting 2015.
							
							(2)
							Reduction in limitation
							Section 179(b)(2) is amended—
							
								(A)
								by striking beginning in 2010, 2011, 2012, or 2013 in subparagraph (B) and inserting beginning after 2009 and before 2016, and
							
								(B)
								by striking 2013 in subparagraph (C) and inserting 2015.
							
						(b)
						Computer software
						Section 179(d)(1)(A)(ii) is amended by striking 2014 and inserting 2016.
					
						(c)
						Election
						Section 179(c)(2) is amended by striking 2014 and inserting 2016.
					
						(d)
						Special rules for treatment of qualified real property
						
							(1)
							In general
							Section 179(f)(1) is amended by striking beginning in 2010, 2011, 2012, or 2013 and inserting beginning after 2009 and before 2016.
						
							(2)
							Carryover limitation
							
								(A)
								In general
								Section 179(f)(4) is amended by striking 2013 each place it appears and inserting 2015.
							
								(B)
								Conforming amendment
								The heading of subparagraph (C) of section 179(f)(4) is amended by striking 2011 and 2012 and inserting 2011, 2012, 2013, and 2014.
							(e)Adjustment for inflationSubsection (b) of section 179 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:(6)Inflation adjustment(A)In generalIn the case of any taxable year beginning after 2013, the $500,000 amount in paragraph (1)(B) and
			 the $2,000,000 amount in paragraph (2)(B) shall each be increased by an
			 amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, by substituting calendar year 2012 for calendar year 1992 in subparagraph (B) thereof.(B)Rounding(i)Dollar limitationIf the amount in paragraph (1)(B) as increased under subparagraph (A) is not a multiple of $1,000,
			 such amount shall be rounded to the nearest multiple of $1,000.(ii)Phaseout amountIf the amount in paragraph (2)(B) as increased under subparagraph (A) is not a multiple of $10,000,
			 such amount shall be rounded to the nearest multiple of $10,000..(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
					128.
					Extension of election to expense mine safety equipment
					
						(a)
						In general
						Subsection (g) of section 179E is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to property placed in service after December 31,
			 2013.
					129.
					Extension of special expensing rules for certain film and television productions; special expensing
			 for live theatrical productions
					
						(a)
						In general
						Subsection (f) of section 181 is amended by striking December 31, 2013 and inserting December 31, 2015.
						(b)
						Application to
			 live productions
						
							(1)
							In
			 general
							Paragraph (1) of section 181(a) is amended by inserting , and any qualified live theatrical
			 production, after any qualified film or television
			 production.
						
							(2)
							Conforming
			 amendments
							Section 181 is amended—
							
								(A)
								by inserting
			 or any qualified live theatrical production after
			 qualified film or television production each place it appears in
			 subsections (a)(2), (b), and (c)(1),
							
								(B)
								by inserting
			 or qualified live theatrical productions after qualified
			 film or television productions in subsection (f), and
							
								(C)
								by inserting
			 and live
			 theatrical after film and television in the
			 heading.
							(3)Clerical amendmentThe item relating to section 181 in the table of sections for part VI of subchapter B of chapter 1
			 is amended to read as follows:Sec. 181. Treatment of certain qualified film and television and live theatrical productions..
						(c)
						Qualified live
			 theatrical production
						Section 181 is amended—
						
							(1)
							by redesignating
			 subsections (e) and (f), as amended by subsections (a) and (b), as
			 subsections
			 (f) and (g), respectively, and
						
							(2)
							by inserting
			 after subsection (d) the following new subsection:
							
								
									(e)
									Qualified live
				theatrical production
									For purposes of this section—
									
										(1)
										In
				general
										The term qualified live theatrical
				production means any production described in paragraph (2) if 75 percent
				of the total compensation of the production is qualified
			 compensation (as
				defined in subsection (d)(3)).
									
										(2)
										Production
										
											(A)
											In
				general
											A production is described in this paragraph if such
				production is a live staged production of a play (with or without
			 music) which
				is derived from a written book or script and is produced or
			 presented by a
				taxable entity in any venue which has an audience capacity of
			 not more than
				3,000 or a series of venues the majority of which have an audience
			 capacity of
				not more than 3,000.
										
											(B)
											Touring
				companies, etc
											In the case of multiple live staged
				productions—
											
												(i)
												for which the
				election under this section would be allowable to the same
			 taxpayer, and
											
												(ii)
												which
				are—
												
													(I)
													separate phases
				of a production, or
												
													(II)
													separate
				simultaneous stagings of the same production in different
			 geographical
				locations (not including multiple performance locations of any one
			 touring
				production),
												each such live staged production
				shall be treated as a separate production.(C)PhaseFor purposes of subparagraph (B), the term phase with respect to any qualified live theatrical production refers to each of the following, but only
			 if each of the following is treated by the taxpayer as a separate activity
			 for all purposes of this title:(i)The initial staging of a live theatrical production.(ii)Subsequent additional stagings or touring of such production which are produced by the same
			 producer as the initial staging.
											(D)
											Exception
											A
				production is not described in this paragraph if such production
			 includes or
				consists of any performance of conduct described in section
			 2257(h)(1) of title
				18, United States
				Code.
										.
						
						(d)
						Effective
			 dates
						
							(1)
							In
			 general
							The amendments made by this section shall apply to productions commencing after December 31, 2013.
						(2)CommencementFor
			 purposes of paragraph (1), the date on which a qualified live
			 theatrical production commences is the date of the first public
			 performance of
			 such production for a paying audience.
					130.
					Extension of deduction allowable with respect to income attributable to domestic production
			 activities in Puerto Rico
					
						(a)
						In general
						Subparagraph (C) of section 199(d)(8) is amended—
						
							(1)
							by striking first 8 taxable years and inserting first 10 taxable years, and
						
							(2)
							by striking January 1, 2014 and inserting January 1, 2016.
						
						(b)
						Effective date
						The amendments made by this section shall apply to taxable years beginning after December 31, 2013.
					
					131.
					Extension of modification of tax treatment of certain payments to controlling exempt organizations
					
						(a)
						In general
						Clause (iv) of section 512(b)(13)(E) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to payments received or accrued after December 31,
			 2013.
					
					132.
					Extension of treatment of certain dividends of regulated investment companies
					
						(a)
						In general
						Paragraphs (1)(C)(v) and (2)(C)(v) of section 871(k) are each amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendments made by this section shall apply to taxable years beginning after December 31, 2013.
					
					133.
					Extension of RIC qualified investment entity treatment under FIRPTA
					
						(a)
						In general
						Clause (ii) of section 897(h)(4)(A) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						
							(1)
							In general
							The amendment made by this section shall take effect on January 1, 2014. Notwithstanding the
			 preceding sentence, such amendment shall not apply with respect to the
			 withholding requirement under section 1445 of the Internal Revenue Code of
			 1986 for any payment made before the date of the enactment of this Act.
						
							(2)
							Amounts withheld on or before date of enactment
							In the case of a regulated investment company—
							
								(A)
								which makes a distribution after December 31, 2013, and before the date of the enactment of this
			 Act, and
							
								(B)
								which would (but for the second sentence of paragraph (1)) have been required to withhold with
			 respect to such distribution under section 1445 of such Code,
							such investment company shall not be liable to any person to whom such distribution was made for
			 any amount so withheld and paid over to the Secretary of the Treasury.
					134.
					Extension of subpart F exception for active financing income
					
						(a)
						Exempt insurance income
						Paragraph (10) of section 953(e) is amended—
						
							(1)
							by striking January 1, 2014 and inserting January 1, 2016, and
						
							(2)
							by striking December 31, 2013 and inserting December 31, 2015.
						
						(b)
						Special rule for income derived in the active conduct of banking, financing, or similar businesses
						Paragraph (9) of section 954(h) is amended by striking January 1, 2014 and inserting January 1, 2016.
					
						(c)
						Effective date
						The amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2013, and to taxable years of United States
			 shareholders with or within which any such taxable year of such foreign
			 corporation ends.
					
					135.
					Extension of look-thru treatment of payments between related controlled foreign corporations under
			 foreign personal holding company rules
					
						(a)
						In general
						Subparagraph (C) of section 954(c)(6) is amended by striking January 1, 2014 and inserting January 1, 2016.
					
						(b)
						Effective date
						The amendment made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2013, and to taxable years of United States
			 shareholders with or within which such taxable years of foreign
			 corporations end.
					
					136.
					Extension of temporary exclusion of 100 percent of gain on certain small business stock
					
						(a)
						In general
						Paragraph (4) of section 1202(a) is amended—
						
							(1)
							by striking January 1, 2014 and inserting January 1, 2016, and
						
							(2)
							by striking and 2013 in the heading and inserting 2013, 2014, and 2015.
						
						(b)
						Effective date
						The amendments made by this section shall apply to stock acquired after December 31, 2013.
					
					137.
					Extension of basis adjustment to stock of S corporations making charitable contributions of
			 property
					
						(a)
						In general
						Paragraph (2) of section 1367(a) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to contributions made in taxable years beginning
			 after December 31, 2013.
					
					138.
					Extension of reduction in S-corporation recognition period for built-in gains tax
					
						(a)
						In general
						Subparagraph (C) of section 1374(d)(7) is amended—
						
							(1)
							by striking 2012 or 2013 and inserting 2012, 2013, 2014, or 2015, and
						
							(2)
							by striking 2012 and 2013 in the heading and inserting 2012, 2013, 2014, and 2015.
						
						(b)
						Effective date
						The amendments made by this section shall apply to taxable years beginning after December 31, 2013.
					139.
					Extension of empowerment zone tax incentives
					
						(a)
						In general
						Clause (i) of section 1391(d)(1)(A) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Treatment of certain termination dates specified in nominations
						In the case of a designation of an empowerment zone the nomination for which included a termination
			 date which is contemporaneous with the date specified in subparagraph
			 (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in
			 effect before the enactment of this Act), subparagraph (B) of such section
			 shall not apply with respect to such designation if, after the date of the
			 enactment of this section, the entity which made such nomination amends
			 the nomination to provide for a new termination date in such manner as the
			 Secretary of the Treasury (or the Secretary’s designee) may provide.(c)Technical amendments relating to section 753 of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010; extension of nonrecognition
			 of gain on rollover of empowerment zone investmentsSubparagraph (A) of section 1397B(b)(1) is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:(iv)January 1, 2016 were substituted for January 1, 2010 each place it appears..
						(d)
						Effective dates
						(1)In generalThe amendment made by subsection (a) shall apply to periods after December 31, 2013.
						(2)Technical amendmentsThe amendments made by subsection (c) shall take effect as if included in section 753 of the Tax
			 Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010.
					140.
					Extension of temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the
			 Virgin Islands
					
						(a)
						In general
						Paragraph (1) of section 7652(f) is amended by striking January 1, 2014 and inserting January 1, 2016.
					
						(b)
						Effective date
						The amendment made by this section shall apply to distilled spirits brought into the United States
			 after December 31, 2013.
					
					141.
					Extension of American Samoa economic development credit
					
						(a)
						In general
						Subsection (d) of section 119 of division A of the Tax Relief and Health Care Act of 2006 is
			 amended—
						
							(1)
							by striking January 1, 2014 each place it appears and inserting January 1, 2016,
						
							(2)
							by striking first 8 taxable years in paragraph (1) and inserting first 10 taxable years, and
						
							(3)
							by striking first 2 taxable years in paragraph (2) and inserting first 4 taxable years.
						
						(b)
						Effective date
						The amendments made by this section shall apply to taxable years beginning after December 31, 2013.
					
				C
				Energy tax extenders
				
					151.
					Extension and modification of credit for nonbusiness energy property
					
						(a)
						In general
						Paragraph (2) of section 25C(g) is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Updated Energy Star requirements for windows, doors, skylights, and roofing
						
							(1)
							In general
							Paragraph (1) of section 25C(c) is amended by striking which meets and all that follows through requirements).(2)Energy efficient building envelope componentSubsection (c) of section 25C is amended by redesignating paragraphs (2) and (3) as paragraphs (3)
			 and (4), respectively, and by inserting after paragraph (1) the following
			 new paragraph:(2)Energy efficient building envelope componentThe term energy efficient building envelope component means a building envelope component which meets—(A)applicable Energy Star program requirements, in the case of a roof or roof products,(B)version 6.0 Energy Star program requirements, in the case of  an exterior window,  a skylight, or 
			 an exterior door, and(C)the prescriptive criteria for such component established by the 2009 International Energy
			 Conservation Code, as such Code (including supplements) is in effect on
			 the date of the enactment of the American Recovery and Reinvestment Tax
			 Act of 2009, in the case of any other component..
							(3)
							Conforming amendment
							Subparagraph (D) of section 25C(c)(3), as so redesignated, is amended to read as follows:
							
								
									(D)
									any roof or roof products which are installed on a dwelling unit and are specifically and primarily
			 designed to reduce the heat gain of such dwelling unit.
								.
						
						(c)
						Separate standards for tankless and storage water heaters
						
							(1)
							In general
							Subparagraph (D) of section 25C(d)(3) is amended by striking which has either and all that follows and inserting “which has either—
							
								
									(i)
									in the case of a storage water heater, an energy factor of at least 0.80 or a thermal efficiency of
			 at least 90 percent, and
								
									(ii)
									in the case of any other water heater, an energy factor of at least 0.90 or a thermal efficiency of
			 at least 90 percent, and
								.
						
							(2)
							Storage water heaters
							Paragraph (3) of section 25C(d) is amended by adding at the end the following flush sentence:
							
								For purposes of subparagraph (D)(i), the term storage water heater means a water heater that has a water storage capacity of more than 20 gallons but not more than
			 55 gallons..
						
						(d)
						Modification of testing standards for biomass stoves
						Subparagraph (E) of section 25C(d)(3) is amended by inserting before the period the following: , when tested using the higher heating value of the fuel and in accordance with the Canadian
			 Standards Administration B415.1 test protocol.
					
						(e)
						Separate standard for oil hot water boilers
						Paragraph (4) of section 25C(d) is amended by striking 95 and inserting 95 (90 in the case of an oil hot water boiler).
					
						(f)
						Effective date
						The amendments made by this section shall apply to property placed in service after December 31,
			 2013.
					152.
					Extension of credit for 2-wheeled plug-in electric vehicles
					
						(a)
						In general
						Subparagraph (E) of section 30D(g)(3) is amended by striking January 1, 2014 and inserting January 1, 2014 (January 1, 2016, in the case of a vehicle that has 2 wheels)..
					(b)Effective dateThe amendment made by this section shall apply to vehicles acquired after December 31, 2013.
					153.
					Extension of second generation biofuel producer credit
					
						(a)
						In general
						Clause (i) of section 40(b)(6)(J) is amended by striking January 1, 2014 and inserting January 1, 2016.
					
						(b)
						Effective date
						The amendment made by this subsection shall apply to qualified second generation biofuel production
			 after December 31, 2013.
					
					154.
					Extension of incentives for biodiesel and renewable diesel
					
						(a)
						Credits for biodiesel and renewable diesel used as fuel
						Subsection (g) of section 40A is amended by striking December 31, 2013 and inserting December 31, 2015.(b)Effective dateThe amendment made by this section shall apply to fuel sold or used after December 31, 2013.
					155.
					Extension and modification of production credit for Indian coal facilities placed in service before
			 2009
					
						(a)
						In general
						Subparagraph (A) of section 45(e)(10) is amended by striking 8-year period each place it appears and inserting 10-year period.
					
						(b)
						Application to new leases or subleases
						Paragraph (10) of section 45(d) is amended by inserting before the period the following: , and any new lease or sublease of such a facility.
					
						(c)
						Effective date
						The amendments made by this section shall apply to coal produced after December 31, 2013.
					
					156.
					Extension of credits with respect to facilities producing energy from certain renewable resources
					
						(a)
						In general
						The following provisions of section 45(d) are each amended by striking January 1, 2014 each place it appears and inserting January 1, 2016:
						
							(1)
							Paragraph (1).
						
							(2)
							Paragraph (2)(A).
						
							(3)
							Paragraph (3)(A).
						
							(4)
							Paragraph (4)(B).
						
							(5)
							Paragraph (6).
						
							(6)
							Paragraph (7).
						
							(7)
							Paragraph (9).
						
							(8)
							Paragraph (11)(B).
						
						(b)
						Extension of election to treat qualified facilities as energy property
						Clause (ii) of section 48(a)(5)(C) is amended by striking January 1, 2014 and inserting January 1, 2016.
					
						(c)
						Effective dates
						The amendments made by this section shall take effect on January 1, 2014.
					
					157.
					Extension of credit for energy-efficient new homes
					
						(a)
						In general
						Subsection (g) of section 45L is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to homes acquired after December 31, 2013.
					
					158.
					Extension of special allowance for second generation biofuel plant property
					
						(a)
						In general
						Subparagraph (D) of section 168(l)(2) is amended by striking January 1, 2014 and inserting January 1, 2016.
					
						(b)
						Effective date
						The amendment made by this section shall apply to property placed in service after December 31,
			 2013.
					
					159.
					Extension and modification of energy efficient commercial buildings deduction
					
						(a)
						In general
						Subsection (h) of section 179D is amended by striking December 31, 2013 and inserting December 31, 2015.
					
						(b)
						Allocations to Indian tribal governments
						Paragraph (4) of section 179D(d) is amended by striking or local and inserting local, or Indian tribal.
					
						(c)
						Allocations to certain nonprofit organizations(1)In general
							Paragraph (4) of section 179D(d), as amended by subsection (b), is amended by inserting , or by an organization that is described in section 501(c)(3) and exempt from tax under section
			 501(a) after political subdivision thereof.
						(2)Clerical amendmentThe heading of paragraph (4) of section 179D(d) is amended by inserting and property held by certain non-profits after public property.
						(d)
						Updated ASHRAE standards for 2015
							(1)
							In general
							Paragraph (1) of section 179D(c) is amended by striking Standard 90.1-2001 each place it appears and inserting Standard 90.1-2007.
						
							(2)
							Conforming amendments
							
								(A)
								Paragraph (2) of section 179D(c) is amended to read as follows:
								
									
										(2)
										Standard 90.1-2007
										The term Standard 90.1-2007 means Standard 90.1-2007 of the American Society of Heating, Refrigerating, and Air Conditioning
			 Engineers and the Illuminating Engineering Society of North America (as in
			 effect on the day before the date of the adoption of Standard 90.1-2010 of
			 such Societies).
									.
							
								(B)
								Subsection (f) of section 179D is amended by striking Standard 90.1-2001 each place it appears in paragraphs (1) and (2)(C)(i) and inserting Standard 90.1-2007.
								(C)
								Paragraph (1) of section 179D(f) is amended—
								
									(i)
									by striking Table 9.3.1.1 and inserting Table 9.5.1, and
								(ii)by striking Table 9.3.1.2 and inserting Table 9.6.1.(3)Effective dateThe amendments made by this paragraph shall apply to property placed in service after December 31,
			 2014.
						(e)
						Effective date
						Except as provided in subsection (d)(3), the amendments made by this
			 section shall apply to property placed in service after December 31,
			 2013.
					160.
					Extension of special rule for sales or dispositions to implement FERC or State electric
			 restructuring policy for qualified electric utilities
					
						(a)
						In general
						Paragraph (3) of section 451(i) is amended by striking January 1, 2014 and inserting January 1, 2016.
					(b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2013.161.Extension of excise tax credits relating to certain fuels
						(a)
						Excise tax credits and outlay payments for biodiesel and renewable diesel fuel mixtures
						
							(1)
							Paragraph (6) of section 6426(c) is amended by striking December 31, 2013 and inserting December 31, 2015.
						
							(2)
							Subparagraph (B) of section 6427(e)(6) is amended by striking December 31, 2013 and inserting December 31, 2015.
						(b)
						Extension of alternative fuels excise tax credits
						
							(1)
							In general
							Sections 6426(d)(5) and 6426(e)(3) are each amended by striking December 31, 2013 and inserting December 31, 2015.
						
							(2)
							Outlay payments for alternative fuels
							Subparagraph (C) of section 6427(e)(6) is amended by striking December 31, 2013 and inserting December 31, 2015.
						
						(c)
						Extension of alternative fuels excise tax credits relating to liquefied hydrogen
						
							(1)
							In general
							Sections 6426(d)(5) and 6426(e)(3), as amended by subsection (b), are each amended by striking (September 30, 2014 in the case of any sale or use involving liquefied hydrogen).
						
							(2)
							Outlay payments for alternative fuels
							Paragraph (6) of section 6427(e) is amended—
							
								(A)
								by striking except as provided in subparagraph (D), any in subparagraph (C), as amended by this Act, and inserting any,
							
								(B)
								by striking the comma at the end of subparagraph (C) and inserting , and, and
							
								(C)
								by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph (D).
							(d)Effective dates(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to fuel sold
			 or used after December 31, 2013.(2)Liquefied hydrogenThe amendments made by subsection (c) shall apply to fuels sold or used after September 30, 2014.
						(e)
						Special rule for certain periods during 2014
						Notwithstanding any other provision of law, in the case of—(1)any biodiesel mixture credit properly 
			 determined under section 6426(c) of the Internal Revenue Code	of 1986 for
			 periods after December 31, 2013, and before the date of the enactment of
			 this
			 Act, and(2)any alternative fuel credit properly determined under section 6426(d) of such Code for such
			 periods,such credit shall be allowed,  and any refund or payment attributable
			 to such credit (including  any payment under section 6427(e) of such Code)
			 shall be made,  only in such manner as the Secretary of the Treasury (or
			 the  Secretary’s delegate) shall provide. Such Secretary shall issue
			 guidance  within 30 days after the date of the enactment of this Act 
			 providing for a one-time submission of claims covering periods  described
			 in the preceding sentence. Such guidance shall provide for a 180-day
			 period  for the submission
			 of such claims (in such manner as prescribed  by such Secretary) to begin
			 not later than 30 days after such  guidance is issued. Such claims shall
			 be paid by such Secretary  not later than 60 days after receipt. If such
			 Secretary has not  paid pursuant to a claim filed under this subsection
			 within 60  days after the date of the filing of such claim, the claim
			 shall	be paid with interest from such date determined by using the 
			 overpayment rate and method under section 6621 of such Code.
			II
			Provisions expiring in 2014
			
				A
				Energy tax extenders
				
					201.
					Extension of credit for new qualified fuel cell motor vehicles
					
						(a)
						In general
						Paragraph (1) of section 30B(k) is amended by striking December 31, 2014 and inserting December 31, 2015.
					
						(b)
						Effective date
						The amendment made by this section shall apply to property purchased after December 31, 2014.
					
					202.
					Extension of credit for alternative fuel vehicle refueling property
					
						(a)
						In general
						Subsection (g) of section 30C is amended by striking placed in service and all that follows and inserting placed in service after December 31, 2015..
					
						(b)
						Effective date
						The amendment made by this section shall apply to property placed in service after December 31,
			 2013.
					
				B
				Extenders relating to multiemployer defined benefit pension plans
				
					251.
					Extension of automatic extension of amortization periods
					
						(a)
						In general
						Subparagraph (C) of section 431(d)(1) is amended by striking December 31, 2014 and inserting December 31, 2015.
					
						(b)
						Amendment to Employee Retirement Income Security Act of 1974
						Subparagraph (C) of section 304(d)(1) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1084(d)(1)(C)) is amended by striking December 31, 2014 and inserting December 31, 2015.
					
						(c)
						Effective date
						The amendments made by this section shall apply to applications submitted under section
			 431(d)(1)(A) of the Internal Revenue Code of 1986 and section 304(d)(1)(C)
			 of the Employee Retirement Income Security Act of 1974 after December 31,
			 2014.
					
					252.
					Extension of funding improvement and rehabilitation plan rules
					
						(a)
						In general
						Paragraphs (1) and (2) of section 221(c) of the Pension Protection Act of 2006 are each amended by
			 striking December 31, 2014 and inserting December 31, 2015.
					
						(b)
						Conforming amendment
						Paragraph (2) of section 221(c) of the Pension Protection Act of 2006 is amended by striking January 1, 2015 and inserting January 1, 2016.
					
						(c)
						Effective date
						The amendments made by this section shall apply to plan years beginning after December 31, 2014.
					IIIRevenue provisions301.Penalty for
		failure to meet due diligence requirements for the child tax credit(a)In
		generalSection 6695 is amended by adding at the end the
		following new subsection:(h)Failure to be
		  diligent in determining eligibility for child tax creditAny
		  person who is a tax return preparer with respect to any return or claim for
		  refund who fails to comply with due diligence requirements imposed by the
		  Secretary by regulations with respect to determining eligibility for, or the
		  amount of, the credit allowable by section 24 shall pay a penalty of $500 for
		  each such
		  failure..(b)Effective
		dateThe amendment made by this section shall apply to taxable
		years beginning after December 31, 2014.302.100 percent
		continuous levy on payment to medicare providers and suppliers(a)In generalParagraph (3) of section 6331(h) is amended
		by striking the period at the end and inserting , or to a Medicare provider or supplier under title XVIII of the
		Social Security Act..(b)Effective dateThe amendment made by this section shall apply to payments made on or after the date which is 180
			 days after the date of the enactment of this Act.303.Exclusion from gross income of certain clean coal power grants to non-corporate taxpayers(a)General ruleIn the case of an eligible taxpayer other than a corporation, gross income for purposes of the
			 Internal Revenue Code of 1986 shall not include any
			 amount received under section 402 of the Energy Policy Act of 2005.(b)Reduction in basisThe basis of any property subject to the allowance for depreciation under the Internal Revenue Code
			 of 1986 which is acquired with any
			 amount to which subsection (a) applies during the 12-month period
			 beginning on the day such amount is received shall be reduced by an amount
			 equal to such amount.	The excess (if any) of such amount over the amount
			 of the reduction under the preceding sentence shall be applied to the
			 reduction (as of the last day of the period specified in the preceding
			 sentence) of the basis of any other property held by the taxpayer.  The
			 particular properties to which the reductions required by this subsection
			 are allocated shall be determined by the Secretary of the Treasury (or the
			 Secretary's delegate) under regulations similar to the
			 regulations under section 362(c)(2) of such Code.(c)Limitation to amounts which would be contributions to capitalSubsection (a) shall not apply to any amount unless such amount, if received by a corporation,
			 would be excluded from gross income under section 118 of the Internal
			 Revenue Code of 1986.(d)Eligible taxpayerFor purposes of this section, with respect to any amount received under section 402 of the Energy
			 Policy Act of 2005, the term eligible taxpayer means a taxpayer that makes a payment to the Secretary of the Treasury (or the Secretary's
			 delegate) equal to 1.18 percent of the amount so
			 received.  Such payment shall be made at such time and in such manner as
			 such Secretary (or the
			 Secretary's delegate) shall prescribe. In the case of a
			 partnership, such
			 Secretary (or the
			 Secretary's delegate) shall prescribe regulations to determine the
			 allocation of such
			 payment amount among the partners.(e)Effective dateThis section shall apply to amounts received under section 402 of the Energy Policy Act of 2005 in
			 taxable years beginning
			 after December 31, 2011.304.Reform of rules relating to qualified tax collection contracts(a)Requirement to collect certain inactive tax receivables under qualified tax collection contractsSection 6306 is amended by redesignating subsections (c)
			 through (f) as subsections (d) through
			 (g), respectively, and by inserting after subsection (b) the following new
			 subsection:(c)Collection of inactive tax receivables(1)In generalNotwithstanding any other provision of law, the Secretary shall enter into one or more qualified
			 tax collection contracts for the collection of all outstanding inactive
			 tax receivables.(2)Inactive tax receivablesFor purposes of this section—(A)In generalThe term inactive tax receivable means any tax receivable if—(i)at any time after assessment, the Internal Revenue Service removes such receivable from the active
			 inventory for lack of resources or inability to locate the taxpayer,(ii)more than 1⁄3 of the period of the applicable statute of limitation has lapsed and such receivable has not been
			 assigned for
			 collection to any employee of
			 the Internal Revenue Service, or(iii)in the case of a receivable which has been assigned for collection, more than 365 days have passed
			 without interaction with the taxpayer or a third party for purposes of
			 furthering the collection of such receivable.(B)Tax receivableThe term tax receivable means any outstanding assessment which the Internal Revenue Service includes in potentially
			 collectible inventory..(b)Certain tax receivables not eligible for collection under qualified tax collection contractsSection 6306, as amended by subsection (a), is amended by
			 redesignating subsections (d) through (g)
			 as subsections (e) through (h), respectively, and by inserting after
			 subsection (c) the following new subsection:(d)Certain tax receivables not eligible for collection under qualified tax collections contractsA tax receivable shall not be eligible for collection pursuant to a qualified tax collection
			 contract if such receivable—(1)is subject to a pending or active offer-in-compromise or installment agreement,(2)is classified as an innocent spouse case,(3)involves a taxpayer identified by the Secretary as being—(A)deceased,(B)under the age of 18,(C)in a designated combat zone, or(D)a victim of tax-related identity theft,(4)is currently under examination, litigation, criminal investigation, or levy, or(5)is currently subject to a proper exercise of a right of appeal under this title..(c)Contracting prioritySection 6306, as amended by the preceding provisions of this
			 section, is amended by redesignating
			 subsection (h) as subsection (i) and by inserting after subsection (g) the
			 following new subsection:(h)Contracting priorityIn contracting for the services of any person under this section, the Secretary shall utilize
			 private collection contractors and  debt collection centers on
			 the schedule required under section 3711(g) of title 31, United States
			 Code, including the technology and communications infrastructure
			 established therein, to the extent such private collection contractors and
			 debt
			 collection centers are appropriate to carry out the purposes of this
			 section..(d)Disclosure of return informationSection 6103(k) is amended by adding at the end the following
			 new paragraph:(11)Qualified tax collection contractorsPersons providing services pursuant to a qualified tax collection contract under section 6306 may,
			 if speaking to a person who has identified himself or herself as having
			 the name of the taxpayer to which a tax receivable (within the meaning of
			 such section) relates, identify themselves as contractors of the Internal
			 Revenue Service and disclose the business name of the contractor, and the
			 nature, subject, and reason for the contact. Disclosures under this
			 paragraph shall be made only in such situations and under such conditions
			 as have been approved by the Secretary..(e)Taxpayers affected by federally declared disastersSection 6306, as amended by the preceding provisions of this
			 section, is amended by redesignating
			 subsection (i) as subsection (j) and by inserting after subsection (h) the
			 following new subsection:(i)Taxpayers in presidentially declared disaster areasThe Secretary may prescribe procedures under which a taxpayer determined to be affected by a
			 Federally declared disaster (as defined by section 165(h)(3)(C)) may
			 request—(1)relief from immediate collection measures by contractors under this section, and(2)a return of the inactive tax receivable to the inventory of the Internal Revenue Service to be
			 collected by an employee thereof..(f)Report to Congress(1)In generalSection 6306, as amended by the preceding provisions of this
			 section, is amended by redesignating
			 subsection (j) as subsection (k) and by inserting after subsection (i) the
			 following new subsection:(j)Report to CongressNot later than 90 days after the last day of each fiscal year (beginning with the first such fiscal
			 year ending
			 after the date of the enactment of this subsection), the Secretary shall
			 submit to
			 the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate a report with respect to qualified tax
			 collection contracts under this section which shall include—(1)annually, with respect to such fiscal year—(A)the total number and amount of tax receivables provided to each contractor for collection under
			 this section,(B)the total amounts collected (and amounts of installment agreements entered into under subsection
			 (b)(1)(B)) with respect to each contractor and the collection costs
			 incurred (directly and indirectly) by the Internal Revenue Service with
			 respect to such amounts,(C)the impact of such contracts on the total number and amount of unpaid assessments, and on the
			 number and amount of assessments collected by Internal Revenue Service
			 personnel after initial contact by a contractor,(D)the amount of fees retained by the Secretary under subsection (e) and a description of the use of
			 such funds, and(E)a disclosure safeguard report in a form similar to that required under section 6103(p)(5), and(2)biannually (beginning with the second report submitted under this subsection)—(A)an independent evaluation of contractor performance, and(B)a measurement plan that includes a comparison of the best practices used by the private collectors
			 to the collection techniques used by the Internal Revenue Service and
			 mechanisms to identify and capture information on successful collection
			 techniques used by the contractors that could be adopted by the Internal
			 Revenue Service..(2)Repeal of existing reporting requirements with respect to qualified tax collection contractsSection 881 of the American Jobs Creation Act of 2004 is amended by striking subsection (e).(g)Effective dates(1)In generalThe amendments made by subsections (a) and (b) shall apply to tax receivables identified by the
			 Secretary after the date of the enactment of this Act.(2)Contracting priorityThe Secretary shall begin entering into contracts and agreements as described in the amendment made
			 by subsection (c) within 3
			 months after
			 the date of the enactment of this Act.(3)DisclosuresThe amendment made by subsection (d) shall apply to disclosures made after the date of the
			 enactment of this Act.(4)Procedures; report to congressThe amendments made by subsections (e) and (f) shall take effect on the date of the enactment of
			 this Act.305.Special compliance personnel program(a)In generalSubsection (e) of section 6306, as redesignated by section 604,
			 is amended by striking for collection enforcement activities of the Internal Revenue Service in paragraph (2) and inserting to fund the special compliance personnel program account under section 6307.(b)Special compliance personnel program accountSubchapter A of chapter 64 is amended by adding at the end the
			 following new section:6307.Special compliance personnel program account(a)Establishment of a special compliance personnel program accountThe Secretary shall establish an account within the Department for carrying out a program
			 consisting of the hiring, training, and
			 employment of special compliance personnel, and shall transfer to such
			 account from time to time amounts retained by the Secretary under section
			 6306(e)(2).(b)RestrictionsThe program described in subsection (a) shall be subject to the following restrictions:(1)No funds shall be transferred to such account except as described in subsection (a).(2)No other funds from any other source shall be expended for special compliance personnel employed
			 under such program, and no funds from such account shall be expended for
			 the hiring of any personnel other than special compliance personnel.(3)Notwithstanding any other authority, the Secretary is prohibited from spending funds out of such
			 account for any purpose other than for costs under such program associated
			 with
			 the employment of special compliance personnel and the retraining and
			 reassignment of current noncollections personnel as special compliance
			 personnel, and to reimburse the Internal Revenue
			 Service or other government agencies for the cost of administering
			 qualified tax collection contracts under section 6306.(c)ReportingNot later than March of each year, the Commissioner of Internal Revenue shall submit a report to
			 the Committees on Finance and Appropriations of the Senate and the
			 Committees
			 on Ways and Means and Appropriations of the House of Representatives
			 consisting of the following:(1)For the preceding fiscal year, all funds received in the account established under subsection (a),
			 administrative and program
			 costs for the program described in such subsection, the number of special
			 compliance personnel hired and employed under
			 the program, and the amount of revenue actually collected by such
			 personnel.(2)For the current fiscal year, all actual and estimated funds received or to be received in the
			 account, all actual and estimated administrative and program costs, the
			 number of all actual and estimated special compliance personnel hired and
			 employed under the program, and the actual and estimated revenue actually
			 collected or to be collected by such personnel.(3)For the following fiscal year, an estimate of all funds to be received in the account, all
			 estimated administrative and program costs, the estimated number of
			 special compliance personnel hired and employed under the program, and the
			 estimated revenue to be collected by such personnel.(d)DefinitionsFor purposes of this section—(1)Special compliance personnelThe term special compliance personnel means individuals employed by the Internal Revenue Service as field function
			 collection officers or in a similar position,	or employed to collect
			 taxes using the
			 automated collection system or an equivalent replacement system.(2)Program costsThe term program costs means—(A)total salaries (including locality pay and bonuses), benefits, and
			 employment taxes for special compliance personnel employed or trained
			 under the program described in subsection (a), and(B)direct overhead costs, salaries, benefits, and employment taxes relating to support
			 staff,
			 rental payments, office equipment and furniture, travel, data processing
			 services, vehicle costs, utilities, telecommunications, postage, printing
			 and reproduction, supplies and materials, lands and structures, insurance
			 claims, and indemnities for special compliance personnel hired and
			 employed
			 under this section.For purposes of subparagraph (B), the cost of management and supervision of special compliance
			 personnel shall be taken into account as direct overhead costs to the
			 extent such costs, when included in total program costs under this
			 paragraph, do not represent more than 10 percent of such total costs..(c)Clerical amendmentThe table of sections for subchapter A of chapter 64 is
			 amended by inserting after the item relating to section 6306 the following
			 new item:Sec. 6307. Special compliance personnel program account..(d)Effective dateThe amendment made by subsection (a) shall apply to amounts collected and retained by the Secretary
			 after the date of the enactment of this Act.306.Exclusion of
		dividends from controlled foreign corporations from the definition of personal
		holding company income for purposes of the personal holding company
		rules
				(a)In
		generalParagraph (1) of section 543(a) is amended by
		redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E),
		respectively, and by inserting after subparagraph (B) the following new
		subparagraph:
					
						(C)dividends
		  received by a United States shareholder (as defined in section 951(b)) from a
		  controlled foreign corporation (as defined in section
		  957(a)),
						.
				(b)Effective
		dateThe amendments made by this section shall apply to taxable
		years ending on or after the date of the enactment of this Act.307.Inflation adjustment for certain civil penalties under the Internal Revenue Code of 1986(a)Failure to file tax return or pay taxSection 6651 is amended by adding at the end the following new
			 subsection:(i)Adjustment for inflation(1)In generalIn the case of any return required to be filed in a calendar year beginning after 2014, the $135
			 dollar amount under subsection (a) shall be increased by such dollar
			 amount multiplied by the cost-of-living adjustment determined under
			 section 1(f)(3) determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.(2)RoundingIf any amount adjusted under paragraph (1) is not a multiple of $5, such amount shall be rounded to
			 the next lowest multiple of $5..(b)Failure to file certain information returns, registration statements, etc(1)In generalSection 6652(c) is amended by adding at the end the following
			 new paragraph:(6)Adjustment for inflation(A)In generalIn the case of any failure relating to a return required to be filed in a calendar year beginning
			 after 2014, each of the dollar amounts under paragraphs (1), (2), and (3)
			 shall be increased by such dollar amount multiplied by the cost-of-living
			 adjustment determined under section 1(f)(3) determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.(B)RoundingIf any amount adjusted under subparagraph (A)—(i)is not less than $5,000 and is not a multiple of $500, such amount shall be rounded to the next
			 lowest multiple of $500, and(ii)is not described in clause (i) and is not a multiple of $5, such amount shall be rounded to the
			 next lowest multiple of $5..(2)Conforming amendments(A)The last sentence of section 6652(c)(1)(A) is amended by striking the first sentence of this subparagraph shall be applied by substituting $100 for $20 and and inserting in applying the first sentence of this subparagraph, the amount of the penalty for each day during
			 which a  failure continues shall be $100 in lieu  of the amount otherwise
			 specified, and.(B)Clause (ii) of section 6652(c)(2)(C) is amended by striking the first sentence of paragraph (1)(A) and  all that follows and inserting in applying the first sentence of paragraph (1)(A), the amount of the penalty for each day during
			 which a  failure continues shall be $100 in lieu  of the amount otherwise
			 specified, and in lieu of applying the second sentence of paragraph
			 (1)(A), the maximum penalty under paragraph (1)(A) shall not exceed
			 $50,000, and.(c)Other assessable penalties with respect to the preparation of tax returns for other personsSection 6695 is amended by adding at the end the following new subsection:(h)Adjustment for inflation(1)In generalIn the case of any failure relating to a return or claim for refund filed in a calendar year
			 beginning
			 after 2014, each of the dollar amounts under subsections (a), (b), (c),
			 (d), (e), (f), and (g)
			 shall be increased by such dollar amount multiplied by the cost-of-living
			 adjustment determined under section 1(f)(3) determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.(2)RoundingIf any amount adjusted under subparagraph (A)—(A)is not less than $5,000 and is not a multiple of $500, such amount shall be rounded to the next
			 lowest multiple of $500, and(B)is not described in clause (i) and is not a multiple of $5, such amount shall be rounded to the
			 next lowest multiple of $5..(d)Failure to file partnership returnSection 6698 is amended by adding at the end the following new
			 subsection:(e)Adjustment for inflation(1)In generalIn the case of any return required to be filed in a calendar year beginning after 2014, the $195
			 dollar amount under subsection (b)(1) shall be increased by such dollar
			 amount multiplied by the cost-of-living adjustment determined under
			 section 1(f)(3) determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.(2)RoundingIf any amount adjusted under paragraph (1) is not a multiple of $5, such amount shall be rounded to
			 the next lowest multiple of $5..(e)Failure to file S corporation returnSection 6699 is amended by adding at the end the following new
			 subsection:(e)Adjustment for inflation(1)In generalIn the case of any return required to be filed in a calendar year beginning after 2014, the $195
			 dollar amount under subsection (b)(1) shall be increased by such dollar
			 amount multiplied by the cost-of-living adjustment determined under
			 section 1(f)(3) determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.(2)RoundingIf any amount adjusted under paragraph (1) is not a multiple of $5, such amount shall be rounded to
			 the next lowest multiple of $5..(f)Failure to file correct information returnsParagraph (1) of section 6721(f) is amended by striking For each fifth calendar year beginning after 2012 and inserting In the case of any failure relating to a return required to be filed in a calendar year beginning
			 after 2014.(g)Failure to furnish correct payee statementsParagraph (1) of section 6722(f) is amended by striking For each fifth calendar year beginning after 2012 and inserting In the case of any failure relating to a statement required to be furnished in a calendar year
			 beginning after 2014.(h)Effective dateThe amendments made by this section shall apply to returns required to be filed after December 31,
			 2014.IVBudgetary effects401.Budgetary effects(a)Paygo scorecardThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.(b)Senate paygo scorecardThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
	April 28, 2014Read twice and placed on the calendar